 



Exhibit 10.2

MENTOR CORPORATION
2005 LONG-TERM INCENTIVE PLAN
 
(as amended through September 17, 2007)

1. PURPOSE OF PLAN

The purpose of this Mentor Corporation 2005 Long-Term Incentive Plan (this
“Plan”) of Mentor Corporation, a Minnesota corporation (the “Corporation”), is
to promote the success of the Corporation and to increase shareholder value by
providing an additional means through the grant of awards to attract, motivate,
retain and reward selected employees and other eligible persons. This Plan
amends and restates the Corporation’s Amended 2000 Long-Term Incentive Plan. The
Share Limit set forth in Section 4.2 applies to awards granted under this Plan
before and after this amendment and restatement of this Plan. For purposes of
clarity, no additional shares are added to the Share Limit as a result of this
amendment and restatement.

2. ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

3. PLAN ADMINISTRATION

3.1 The Administrator. This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The “Administrator” means
the Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the

 

1



--------------------------------------------------------------------------------



 



extent permitted by applicable law, to one or more officers of the Corporation,
its powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the vote of a majority
of the members present assuming the presence of a quorum or the unanimous
written consent of the members of the Administrator shall constitute action by
the acting Administrator.

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

3.2 Powers of the Administrator. Subject to the express provisions of this Plan,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:

(a) determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;

(b) grant awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the number of securities to be offered or awarded
to any of such persons, determine the other specific terms and conditions of
such awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;

(c) approve the forms of award agreements (which need not be identical either as
to type of award or among participants);

2

 

2



--------------------------------------------------------------------------------



 



(d) construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

(e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;

(f) accelerate or extend the vesting or exercisability or extend the term of any
or all such outstanding awards (in the case of options, within the maximum
ten-year term of such awards) in such circumstances as the Administrator may
deem appropriate (including, without limitation, in connection with a
termination of employment or services or other events of a personal nature)
subject to any required consent under Section 8.6.5;

(g) adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6, and provided that in no
case (except due to an adjustment contemplated by Section 7 or any repricing
that may be approved by shareholders) shall such an adjustment constitute a
repricing (by amendment, cancellation and regrant, exchange or other means) of
the per share exercise price of any option;

(h) determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

(i) determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;

(j) acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration; and

(k) determine the fair market value of the Common Stock or awards under this
Plan from time to time and/or the manner in which such value will be determined.

3.3 Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

3

 

3



--------------------------------------------------------------------------------



 



3.4 Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Board or a committee, as the case may be, may
obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation. No director, officer or agent of the
Corporation or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.

3.5 Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4. SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

4.1 Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

4.2 Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan is
7,600,0001 shares (the “Share Limit”). The following limits also apply with
respect to awards granted under this Plan:

(a) The maximum number of shares of Common Stock that may be delivered pursuant
to options qualified as incentive stock options granted under this Plan is
6,000,000 shares.

(b) The maximum number of shares of Common Stock subject to options that are
granted during any fiscal year to any individual under this Plan is 500,000
shares.

(c) The maximum number of shares of Common Stock subject to all awards that are
granted during any fiscal year to any individual under this Plan is 500,000
shares. This limit does not apply, however, to shares delivered in respect of
compensation earned but deferred.

(d) In no event will greater than ten percent (10%) of the total shares of
Common Stock available for award grant purposes under this Plan be used for
purposes of granting certain “Special Full-Value Awards” referred to in Section
5.1.4.

(e) Additional limits with respect to Performance-Based Awards are set forth in
Section 5.2.3.

 

1   The current aggregate Share Limit for this Plan is 6,000,000 shares.
Shareholders are being asked to approve an amendment to this Plan that would
increase the aggregate share limit by an additional 1,600,000 shares so that the
new aggregate Share Limit for this Plan would be 7,600,000 shares.

4

 

4



--------------------------------------------------------------------------------



 



Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

4.3 Awards Settled in Cash, Reissue of Awards and Shares. To the extent that an
award is settled in cash or a form other than shares of Common Stock, the shares
that would have been delivered had there been no such cash or other settlement
shall not be counted against the shares available for issuance under this Plan.
In the event that shares of Common Stock are delivered in respect of a dividend
equivalent right, only the actual number of shares delivered with respect to the
award shall be counted against the share limits of this Plan. To the extent that
shares of Common Stock are delivered pursuant to the exercise of a stock option,
the number of underlying shares as to which the exercise related shall be
counted against the applicable share limits under Section 4.2, as opposed to
only counting the shares actually issued. Shares that are subject to or underlie
awards which expire or for any reason are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
this Plan shall again be available for subsequent awards under this Plan. Refer
to Section 8.10 for application of the foregoing share limits with respect to
assumed awards. The foregoing adjustments to the share limits of this Plan are
subject to any applicable limitations under Section 162(m) of the Code with
respect to awards intended as performance-based compensation thereunder.

4.4 Reservation of Shares; No Fractional Shares; Minimum Issue. The Corporation
shall at all times reserve a number of shares of Common Stock sufficient to
cover the Corporation’s obligations and contingent obligations to deliver shares
with respect to awards then outstanding under this Plan (exclusive of any
dividend equivalent obligations to the extent the Corporation has the right to
settle such rights in cash). No fractional shares shall be delivered under this
Plan. The Administrator may pay cash in lieu of any fractional shares in
settlements of awards under this Plan. No fewer than 100 shares may be purchased
on exercise of any award (or, in the case of stock purchase rights, no fewer
than 100 rights may be exercised at any one time) unless the total number
purchased or exercised is the total number at the time available for purchase or
exercise under the award.

5. AWARDS

5.1 Type and Form of Awards. The Administrator shall determine the type or types
of award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are:

5.1.1 Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of

5

 

5



--------------------------------------------------------------------------------



 



grant of the option, except in the case of a stock option granted retroactively
in tandem with or as a substitution for another award, the per share exercise
price may be no lower than the fair market value of a share of Common Stock on
the date such other award was granted (to the extent consistent with
Sections 422 and 424 of the Code in the case of options intended as incentive
stock options). When an option is exercised, the exercise price for the shares
to be purchased shall be paid in full in cash or such other method permitted by
the Administrator consistent with Section 5.5.

5.1.2 Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted.

5.1.3 Other Awards. The other types of awards that may be granted under this
Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards granted
consistent with Section 5.2 below.

6

 

6



--------------------------------------------------------------------------------



 



5.1.4 Minimum Vesting Requirements. Except for any accelerated vesting required
or permitted pursuant to Section 7 and except as otherwise provided in the
following provisions of this Section 5.1.4, and subject to such additional
vesting requirements or conditions as the Administrator may establish with
respect to the award, each award granted under this Plan that is a Full-Value
Award (as defined below) and payable in shares of Common Stock shall be subject
to the following minimum vesting requirements: (a) if the award includes a
performance-based vesting condition, the award shall not vest earlier than the
first anniversary of the date of grant of the award and vesting shall occur only
if the award holder is employed by, a director of, or otherwise providing
services to the Corporation or one of its Subsidiaries on such vesting date; and
(b) if the award does not include a performance-based vesting condition, the
award shall not vest more rapidly than in monthly installments over the
three-year period immediately following the date of grant of the award and
vesting of any vesting installment of the award shall occur only if the award
holder is employed by, a director of, or otherwise providing services to the
Corporation or one of its Subsidiaries on the date such installment is scheduled
to vest; provided that the Administrator may accelerate or provide in the
applicable award agreement for the accelerated vesting of any Full-Value Award
in connection with a change in control of the award holder’s employer (or a
parent thereof) or of the reportable segment of the Corporation that employs the
award holder, the termination of the award holder’s employment (including a
termination of employment due to the award holder’s death, disability or
retirement, but not including a termination of employment by the award holder’s
employer for cause), or as consideration or partial consideration for a release
by the award holder of pending or threatened claims against the Corporation, the
award holder’s employer, or any of their respective officers, directors or other
affiliates (regardless of whether the release is given in connection with a
termination of employment by the award holder’s employer for cause or other
circumstances). The Administrator may, however, accelerate or provide in the
applicable award agreement for the accelerated vesting of any Full-Value Award
in circumstances not contemplated by the preceding sentence, and/or provide for
a vesting schedule that is shorter than the minimum schedule contemplated by the
preceding sentence, in such circumstances as the Administrator may deem
appropriate; provided, however, that the portion of any such Full-Value Award
that vests earlier than the minimum vesting dates that would be applicable
pursuant to the minimum vesting requirements of the preceding sentence (or, as
to any accelerated vesting, provides for accelerated vesting other than in the
circumstances contemplated by the preceding sentence) shall count against the
applicable share limits of Section 4.2 as a Special Full-Value Award. For
purposes of this Plan that is neither (1) a delivery of shares in respect of
compensation earned but deferred nor (2) a stock option.

5.2 Section 162(m) Performance-Based Awards. Without limiting the generality of
the foregoing, any of the types of awards listed in Section 5.1.3 above may be,
and options granted with an exercise price not less than the fair market value
of a share of Common Stock at the date of grant (“Qualifying Options”) typically
will be, granted as awards intended to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code (“Performance-Based Awards”). The grant, vesting, exercisability or payment
of Performance-Based Awards may depend (or, in the case of Qualifying Options,
may also depend) on the degree of achievement of one or more performance goals
relative to a pre-established targeted level or level using one or more of the
Business Criteria set forth below (on an absolute or relative basis) for the
Corporation on a consolidated basis or for one or more of the Corporation’s
subsidiaries, segments, divisions or business units, or any combination of the
foregoing. Any Qualifying Option shall be subject only to the requirements of
Sections 5.2.1 and 5.2.3 in order for such award to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code. Any other
Performance-Based Award shall be subject to all of the following provisions of
this Section 5.2.

7

 

7



--------------------------------------------------------------------------------



 



5.2.1 Class; Administrator. The eligible class of persons for Performance-Based
Awards under this Section 5.2 shall be officers and employees of the Corporation
or one of its Subsidiaries. The Administrator approving Performance-Based Awards
or making any certification required pursuant to Section 5.2.4 must be
constituted as provided in Section 3.1 for awards that are intended as
performance-based compensation under Section 162(m) of the Code.

5.2.2 Performance Goals. The specific performance goals for Performance-Based
Awards (other than Qualifying Options) shall be, on an absolute or relative
basis, established based on one or more of the following business criteria
(“Business Criteria”) as selected by the Administrator in its sole discretion:
earnings per share, cash flow (which means cash and cash equivalents derived
from either net cash flow from operations or net cash flow from operations,
financing and investing activities), total shareholder return, gross revenue,
revenue growth, operating income (before or after taxes), net earnings (before
or after interest, taxes, depreciation and/or amortization), return on equity or
on assets or on net investment, cost containment or reduction, or any
combination thereof. These terms are used as applied under generally accepted
accounting principles or in the financial reporting of the Corporation or of its
Subsidiaries. To qualify awards as performance-based under Section 162(m), the
applicable Business Criterion (or Business Criteria, as the case may be) and
specific performance goal or goals (“targets”) must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of Section
162(m) of the Code. Performance targets shall be adjusted to mitigate the
unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets. The applicable performance measurement period may not
be less than three months nor more than 10 years.

5.2.3 Form of Payment; Maximum Performance-Based Award. Grants or awards under
this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. Grants of Qualifying Options to any one participant in any
one fiscal year shall be subject to the limit set forth in Section 4.2(b). The
maximum number of shares of Common Stock which may be delivered pursuant to
Performance-Based Awards (other than Qualifying Options and other than cash
awards covered by the following sentence) that are granted to any one
participant in any one fiscal year shall not exceed 100,000 shares, either
individually or in the aggregate, subject to adjustment as provided in
Section 7.1. In addition, the aggregate amount of compensation to be paid to any
one participant in respect of all Performance-Based Awards payable only in cash
and not related to shares of Common Stock and granted to that participant in any
one fiscal year shall not exceed $1,000,000. Awards that are cancelled during
the year shall be counted against these limits to the extent permitted by
Section 162(m) of the Code.

8

 

8



--------------------------------------------------------------------------------



 



5.2.4 Certification of Payment. Before any Performance-Based Award under this
Section 5.2 (other than Qualifying Options) is paid and to the extent required
to qualify the award as performance-based compensation within the meaning of
Section 162(m) of the Code, the Administrator must certify in writing that the
performance target(s) and any other material terms of the Performance-Based
Award were in fact timely satisfied.

5.2.5 Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

5.2.6 Expiration of Grant Authority. As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options) shall terminate upon the first meeting of the Corporation’s
shareholders that occurs in the fifth year following the year in which the
Corporation’s shareholders first approve this restated Plan.

5.3 Award Agreements. Each award shall be evidenced by a written award agreement
in the form approved by the Administrator and executed on behalf of the
Corporation and, if required by the Administrator, executed by the recipient of
the award. The Administrator may authorize any officer of the Corporation (other
than the particular award recipient) to execute any or all award agreements on
behalf of the Corporation. The award agreement shall set forth the material
terms and conditions of the award as established by the Administrator consistent
with the express limitations of this Plan.

5.4 Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

5.5 Consideration for Common Stock or Awards. The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:



  •   services rendered by the recipient of such award;



  •   cash, check payable to the order of the Corporation, or electronic funds
transfer;



  •   notice and third party payment in such manner as may be authorized by the
Administrator;



  •   the delivery of previously owned shares of Common Stock;

9

 

9



--------------------------------------------------------------------------------



 



  •   by a reduction in the number of shares otherwise deliverable pursuant to
the award; or



  •   subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. In the event that the
Administrator allows a participant to exercise an award by delivering shares of
Common Stock previously owned by such participant and unless otherwise expressly
provided by the Administrator, any shares delivered which were initially
acquired by the participant from the Corporation (upon exercise of a stock
option or otherwise) must have been owned by the participant at least six months
as of the date of delivery. Shares of Common Stock used to satisfy the exercise
price of an option shall be valued at their fair market value on the date of
exercise. The Corporation will not be obligated to deliver any shares unless and
until it receives full payment of the exercise or purchase price therefor and
any related withholding obligations under Section 8.5 and any other conditions
to exercise or purchase have been satisfied. Unless otherwise expressly provided
in the applicable award agreement, the Administrator may at any time eliminate
or limit a participant’s ability to pay the purchase or exercise price of any
award or shares by any method other than cash payment to the Corporation.

5.6 Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price for a share of Common Stock as reported
on the composite tape for securities listed in the New York Stock Exchange (the
“Exchange”) for the date in question or, if no sales of Common Stock were made
on the Exchange on that date, the closing price for a share of Common Stock as
reported on said composite tape for the next preceding day on which sales of
Common Stock were made on the Exchange. The Administrator may, however, provide
with respect to one or more awards that the fair market value shall equal the
last closing price for a share of Common Stock as reported on the composite tape
for securities listed on the Exchange available on the date in question or the
average of the high and low trading prices of a share of Common Stock as
reported on the composite tape for securities listed on the Exchange for the
date in question or the most recent trading day. If the Common Stock is no
longer listed or is no longer actively traded on the Exchange as of the
applicable date, the fair market value of the Common Stock shall be the value as
reasonably determined by the Administrator for purposes of the award in the
circumstances. The Administrator also may adopt a different methodology for
determining fair market value with respect to one or more awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or more awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

5.7 Transfer Restrictions.

5.7.1 Limitations on Exercise and Transfer. Unless otherwise expressly provided
in (or pursuant to) this Section 5.7, by applicable law and by the award
agreement, as the same may be amended, (a) all awards are non-transferable and
shall not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge; (b) awards shall be exercised only by
the participant; and (c) amounts payable or shares issuable pursuant to any
award shall be delivered only to (or for the account of) the participant.

10

 

10



--------------------------------------------------------------------------------



 



5.7.2 Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be a transfer for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than fifty percent of the voting interests are held by the
Eligible Person or by the Eligible Person’s family members).

5.7.3 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

(a) transfers to the Corporation,

(b) the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c) subject to any applicable limitations on ISOs, transfers to a family member
(or former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

(d) if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

(e) the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

5.8 International Awards. One or more awards may be granted to Eligible Persons
who provide services to the Corporation or one of its Subsidiaries outside of
the United States. Any awards granted to such persons may be granted pursuant to
the terms and conditions of any applicable sub-plans, if any, appended to this
Plan and approved by the Administrator.

6. EFFECT OF TERMINATION OF SERVICE ON AWARDS

6.1 General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

11

 

11



--------------------------------------------------------------------------------



 



6.2 Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
90 days. In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Corporation or one of its Subsidiaries may
be suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the award
agreement.

6.3 Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Corporation or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status.

7. ADJUSTMENTS; ACCELERATION

7.1 Adjustments. Upon or in contemplation of: any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split (“stock split”); any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; or a sale of all or
substantially all the business or assets of the Corporation as an entirety; then
the Administrator shall, in such manner, to such extent (if any) and at such
time as it deems appropriate and equitable in the circumstances:

(a) proportionately adjust any or all of (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any or all outstanding
awards, (3) the grant, purchase, or exercise price of any or all outstanding
awards, (4) the securities, cash or other property deliverable upon exercise or
payment of any outstanding awards, or (5) (subject to Section 8.8.3(a)) the
performance standards applicable to any outstanding awards, or

(b) make provision for a cash payment or for the assumption, substitution or
exchange of any or all outstanding share-based awards or the cash, securities or
property deliverable to the holder of any or all outstanding share-based awards,
based upon the distribution or consideration payable to holders of the Common
Stock upon or in respect of such event.

12

 

12



--------------------------------------------------------------------------------



 



The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, but without limitation on other methodologies, may base such
settlement solely upon the excess if any of the per share amount payable upon or
in respect of such event over the exercise price of the award. With respect to
any award of an ISO, the Administrator may make such an adjustment that causes
the option to cease to qualify as an ISO without the consent of the affected
participant.

In any of such events, the Administrator may take such action prior to such
event to the extent that the Administrator deems the action necessary to permit
the participant to realize the benefits intended to be conveyed with respect to
the underlying shares in the same manner as is or will be available to
shareholders generally. In the case of any stock split or reverse stock split,
if no action is taken by the Administrator, the proportionate adjustments
contemplated by clause (a) above shall nevertheless be made.

7.2 Automatic Acceleration of Awards.

(a) Transactions. Upon a dissolution of the Corporation or other event described
in Section 7.1 that the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock), then each then-outstanding
option shall become fully vested, all shares of restricted stock then
outstanding shall fully vest free of restrictions, and each other award granted
under this Plan that is then outstanding shall become payable to the holder of
such award; provided that such acceleration provision shall not apply, unless
otherwise expressly provided by the Administrator, with respect to any award to
the extent that the Administrator has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the award, or the
award would otherwise continue in accordance with its terms, in the
circumstances.

(b) Death. Effective September 17, 2007 with respect to then outstanding awards
and with respect to future awards (except to the extent the Administrator
provides otherwise in the applicable award agreement), upon the termination of a
participant’s employment or other service to the Corporation or one of its
Subsidiaries due to the participant’s death, the participant’s then outstanding
awards shall become fully vested and exercisable upon the participant’s death.

7.3 Possible Acceleration of Awards. Without limiting Section 7.2, in the event
of a Change in Control Event (as defined below), the Administrator may, in its
discretion, provide that any outstanding option shall become fully vested, that
any share of restricted stock then outstanding shall fully vest free of
restrictions, and that any other award granted under this Plan that is then
outstanding shall be payable to the holder of such award. The Administrator may
take such action with respect to all awards then outstanding or only with
respect to certain specific awards identified by the Administrator in the
circumstances. For purposes of this Plan, “Change in Control Event” means any of
the following:

13

 

13



--------------------------------------------------------------------------------



 



(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 20% of either (1) the then-outstanding shares of common stock of
the Corporation (the “Outstanding Company Common Stock”) or (2) the combined
voting power of the then-outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
clause (a), the following acquisitions shall not constitute a Change in Control
Event; (A) any acquisition directly from the Corporation, (B) any acquisition by
the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or a successor, or (D) any acquisition by any entity pursuant to a
transaction that complies with Sections (c)(1), (2) and (3) below;

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting from such Business
Combination or Parent) beneficially owns, directly or indirectly, more than 20%
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of 20% existed prior to the Business Combination, and (3) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

14

 

14



--------------------------------------------------------------------------------



 



(d) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control Event under clause (c) above.

7.4 Early Termination of Awards. Any award that has been accelerated as required
or contemplated by Section 7.2(a) or 7.3 (or would have been so accelerated but
for Section 7.5, 7.6 or 7.7) shall terminate upon the related event referred to
in Section 7.2(a) or 7.3, as applicable, subject to any provision that has been
expressly made by the Administrator, through a plan of reorganization or
otherwise, for the survival, substitution, assumption, exchange or other
continuation or settlement of such award and provided that, in the case of
options that will not survive, be substituted for, assumed, exchanged, or
otherwise continued or settled in the transaction, the holder of such award
shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding options in accordance
with their terms before the termination of such awards (except that in no case
shall more than ten days’ notice of accelerated vesting and the impending
termination be required and any acceleration may be made contingent upon the
actual occurrence of the event).

7.5 Other Acceleration Rules. Any acceleration of awards pursuant to this
Section 7 shall comply with applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the circumstances require, may
be deemed by the Administrator to occur a limited period of time not greater
than 30 days before the event. Without limiting the generality of the foregoing,
the Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of an award if an event
giving rise to an acceleration does not occur. The Administrator may override
the provisions of Section 7.2, 7.3, 7.4 and/or 7.6 by express provision in the
award agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the award agreement or otherwise, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with a Change in Control Event or any other action
permitted hereunder shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.

7.6 Possible Rescission of Acceleration. If the vesting of an award has been
accelerated expressly in anticipation of an event or upon shareholder approval
of an event and the Administrator later determines that the event will not
occur, the Administrator may rescind the effect of the acceleration as to any
then outstanding and unexercised or otherwise unvested awards.

15

 

15



--------------------------------------------------------------------------------



 



7.7 Golden Parachute Limitation. Notwithstanding anything else contained in this
Section 7 to the contrary, in no event shall an award be accelerated under this
Plan to an extent or in a manner which would not be fully deductible by the
Corporation or one of its Subsidiaries for federal income tax purposes because
of Section 280G of the Code, nor shall any payment hereunder be accelerated to
the extent any portion of such accelerated payment would not be deductible by
the Corporation or one of its Subsidiaries because of Section 280G of the Code.
If a participant would be entitled to benefits or payments hereunder and under
any other plan or program that would constitute “parachute payments” as defined
in Section 280G of the Code, then the participant may by written notice to the
Corporation designate the order in which such parachute payments will be reduced
or modified so that the Corporation or one of its Subsidiaries is not denied
federal income tax deductions for any “parachute payments” because of Section
280G of the Code. Notwithstanding the foregoing, if a participant is a party to
an employment or other agreement with the Corporation or one of its
Subsidiaries, or is a participant in a severance program sponsored by the
Corporation or one of its Subsidiaries, that contains express provisions
regarding Section 280G and/or Section 4999 of the Code (or any similar successor
provision), the Section 280G and/or Section 4999 provisions of such employment
or other agreement or plan, as applicable, shall control as to any awards held
by that participant (for example, and without limitation, a participant may be a
party to an employment agreement with the Corporation or one of its Subsidiaries
that provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any awards held by that
participant).

8. OTHER PROVISIONS

8.1 Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, the
acceptance of promissory notes and/or the payment of money under this Plan or
under awards are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law, federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. The
person acquiring any securities under this Plan will, if requested by the
Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

8.2 No Rights to Award. No person shall have any claim or rights to be granted
an award (or additional awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.

8.3 No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

16

 

16



--------------------------------------------------------------------------------



 



8.4 Plan Not Funded. Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

8.5 Tax Withholding. Upon any exercise, vesting, or payment of any award or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, the Corporation or one of its Subsidiaries shall have the right at
its option to:

(a) require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

(b) deduct from any amount otherwise payable in cash to the participant (or the
participant’s personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

17

 

17



--------------------------------------------------------------------------------



 



8.6 Effective Date, Termination and Suspension, Amendments.

8.6.1 Effective Date. This Plan is effective as of July 25, 2005, the date of
its approval by the Board (the “Effective Date”). This Plan shall be submitted
for and subject to shareholder approval no later than twelve months after the
Effective Date. Unless earlier terminated by the Board, this Plan shall
terminate at the close of business on the day before the tenth anniversary of
the Effective Date. After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional awards
may be granted under this Plan, but previously granted awards (and the authority
of the Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.

8.6.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.

8.6.3 Shareholder Approval. An amendment to this Plan shall be subject to
shareholder approval: (a) to the extent then required by applicable law or any
applicable listing agency or required under Section 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, (b) if shareholder
approval for the amendment is otherwise deemed necessary or advisable by the
Board or (c) if the amendment increases the Share Limit set forth in
Section 4.2.

8.6.4 Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).

8.6.5 Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

8.7 Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. No adjustment will be made
for dividends or other rights as a shareholder for which a record date is prior
to such date of delivery.

8.8 Governing Law; Construction; Severability.

8.8.1 Choice of Law. This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Minnesota.

8.8.2 Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

18

 

18



--------------------------------------------------------------------------------



 



8.8.3 Plan Construction.

(a) Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

(b) Section 162(m). Awards under Section 5.1.3 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options granted to persons described in
Section 5.2, that are approved by a committee composed solely of two or more
outside directors (as this requirement is applied under Section 162(m) of the
Code) shall be deemed to be intended as performance-based compensation within
the meaning of Section 162(m) of the Code unless such committee provides
otherwise at the time of grant of the award. It is the further intent of the
Corporation that (to the extent the Corporation or one of its Subsidiaries or
awards under this Plan may be or become subject to limitations on deductibility
under Section 162(m) of the Code) any such awards and any other
Performance-Based Awards under Section 5.2 that are granted to or held by a
person subject to Section 162(m) will qualify as performance-based compensation
or otherwise be exempt from deductibility limitations under Section 162(m).

8.9 Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10 Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation. Awards may be granted to Eligible Persons in substitution for
or in connection with an assumption of employee stock options, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock in the transaction
and any change in the issuer of the security. Any shares that are delivered and
any awards that are granted by, or become obligations of, the Corporation, as a
result of the assumption by the Corporation of, or in substitution for,
outstanding awards previously granted by an acquired company (or previously
granted by a predecessor employer (or direct or indirect parent thereof) in the
case of persons that become employed by the Corporation or one of its
Subsidiaries in connection with a business or asset acquisition or similar
transaction) shall not be counted against the Share Limit or other limits on the
number of shares available for issuance under this Plan.

19

 

19



--------------------------------------------------------------------------------



 



8.11 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

8.12 No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the shareholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

8.13 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

20

 

20